Title: Delaplaine & Hellings to Thomas Jefferson, 24 August 1810
From: Delaplaine & Hellings
To: Jefferson, Thomas


          
            sir,
            No 84 North 2d st Philadelphia 24 August 1810.
          
           We take the liberty of trespassing upon your notice by sending the enclosed proposal of the Picture of Philadelphia for your signature.
          Notwithstanding we have received assurances of much public patronage for a work which it is intended, under Divine Providence, shall be useful to society, yet we believe that this patronage will be increased by the reception of your respectable name.
          
            We have the honor to be, sir, Your most obedt servts
            
              
                
 Delaplaine & Hellings
              
              
                
 Booksellers
 
              
            
          
        